Rhodes, Justice:
On this appeal from an order of the lower court sustaining a demurrer to its complaint, the appellant has listed the following exceptions: (1) The trial judge erred in his order by sustaining the demurrer to the complaint and dismissing the complaint with prejudice; (2) the trial judge erred in failing to allow the plaintiff an opportunity to replead and serve an amended complaint; and (3) the trial judge erred in holding that the facts set forth in the complaint were not sufficient to constitute a cause of action against the defendant. Finding that these exceptions do not comply with Rule 4, Section 6 of the Rules of Practice of this Court, we dismiss the appeal.
*199Rule 4, Section 6 provides, in part, that “[e]ach exception must contain a concise statement of one proposition of law or fact which this Court is asked to review . . The appellant’s exceptions fail in this respect. They are vague, general, and fail to state any concise propositions for our review. The exceptions state merely that the lower court erred in its holding without specifying any basis in support of the conclusion that the court erred. There being no specifications as to the errors alleged, there is nothing before us for review. Odom v. County of Florence, 258 S. C. 480, 189 S. E. (2d) 293 (1972).
Appeal dismissed.
Lewis, C. J., and Ness, J., concur.
Littlejohn and Gregory, JJ., dissent.